DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 03/13/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is October 6, 2017 (20171006).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority.

This application is a United States National Stage Application under 35 USC 371 of PCT Application No. PCT/US2018/054341, filed October 4, 2018, which claims priority from U.S. Provisional Application No. 62/569,083, filed on October 6, 2017 (20171006).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 04/24/2020 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150290795 A1 to Oleynik; Mark in view of the MPEP section 2144.04 and US 20150305557 A1 to Nelson; Dennis J.  

Regarding claim 1 Oleynik teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    512
    779
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    527
    740
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    516
    722
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    495
    794
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    603
    812
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    705
    488
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    535
    765
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    548
    832
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    820
    541
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    540
    757
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    538
    726
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    512
    755
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    601
    774
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    537
    806
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    552
    776
    media_image15.png
    Greyscale

and associated descriptive texts a cooking system 10 in para:
“[0166] FIG. 1 is a system diagram illustrating an overall robotic food preparation kitchen 10 with robotics hardware 12 and robotics software 14. The overall robotics food preparation kitchen 10 comprises robotics food preparation hardware 12 and robotics food preparation software 14 that operate together to perform the robotics functions for food preparation. The robotic food preparation hardware 12 includes a computer 16 that controls the various operations and movements of a standardized kitchen module 18 (which generally operate in an instrumented environment with one or more sensors) multimodal three-dimensional sensors 20, robotic arms 22, robotic hands 24 and capturing gloves 26. The robotic food preparation software 14 operates with the robotics food preparation hardware 12 to capture a chef's movements in preparing a food dish and replicating the chef's movements via robotics arms and hands to obtain the same result or substantially the same result (e.g., taste the same, smell the same, etc.) of the food dish that would taste the same or substantially the same as if the food dish was prepared by a human chef.”

comprising: 
a matrix, given the Broadest Reasonable Interpretation connotes “cooktop 12” configured grilling apparatus that includes a plurality of grill modules, i.e. the individual burners forming a grid of grills in figures 7D as explained in paras:
“[0188] Delineating that the fidelity of the preparation process is related to the temperature of the ingredient which varies over time in the refrigerator as a sinusoidal function, the speed with which an ingredient can be heated on the cooktop on specific station at a particular multiplicative rate, and related to how well a spoon can be moved in a circular path of a certain amplitude and period, and that the process needs to be carried out at no less than ½ the speed of the human chef for the fidelity of the preparation process to be maintained.”

And [0192] ”… The standardized cooking equipment 74 includes an assortment of cooking appliances 46 that are incorporated as part of the robotic kitchen 50, including, but not limited to, a stove/induction/cooktop (electric cooktop, gas cooktop, induction cooktop), an oven, a grill, a cooking steamer, and a microwave oven.”, 

each grill, e.g. each burner in the plurality of grill modules being thermally 5isolated as is known in the art of “cooking appliances 46 “ such as cooktops and grills, and as taught in para [0189] wherein each station has its own temperature requirements that must be “thermally isolated” from the others in order to obtain the correct temperature to cook the specific piece of food in that particular “cooking appliance 46”:
“[0189] Delineating that the fidelity of the replication process in the robotic kitchen is related to the appliance type and layout for a particular cooking-area and the size of the heating-element, the size and temperature profile of the ingredient being seared and cooked (thicker steak requiring more cooking time), while also preserving the motion-profile of any stirring and bathing motions of a particular step like searing or mousse-beating, and whether the correspondence between sensors in the robotic kitchen and the chef-studio is sufficiently high to trust the monitored sensor data to be accurate and detailed enough to provide a proper monitoring fidelity of the cooking process in the robotic kitchen during all steps in a recipe.” 

having an egress for inserting and removing foodstuff in the figures above wherein it is understood that as explained in para [0192] each of the standardized cooking equipment 74 includes an assortment of “cooking appliances 46” that are incorporated as part of the robotic kitchen 50, including, but not limited to, a stove/induction/cooktop (electric cooktop, gas cooktop, induction cooktop), an oven, a grill,” and it is understood that each “cooking appliance” including a grill will have an egress for cooking food such as an oven door or a grill door as claimed an explained in the standard operating movements of the robot as explained in para [0302]:
“Standardized operating movements, which are predefined and stored in the library database 690, include grabbing, placing, and operating a kitchen tool or a piece of kitchen equipment.”, 

and that each “cooking appliance 46” is being individually and digitally controllable as explained in for example paras [0192] “ an oven with sensors, and a charcoal grill with sensors.”, [0196] “The cookware sensor data recording module 100 is configured to record sensory data from cookware equipped with sensors (such as a pan with sensors, a grill with sensors, or an oven with sensors) placed in different zones within the cookware, thereby producing one or more sensory curves. The result is the generation of a sensory curve, such as temperature curve (and/or humidity), that reflects the temperature fluctuation of cooking appliances over time for a particular dish.” And paras:
“[0014] The ability to create machine-executable command sequences, now contained within digital files capable of being shared/transmitted, allowing any robotic kitchen to execute them, opens up the option to execute the dish-preparation steps anywhere at any time. Hence it allows for the option to buy/sell recipes online, allowing users to access and distribute recipes on a per-use or subscription basis.  And 

[0160] Smart Kitchen Cookware/Equipment—refers to an item of kitchen cookware (e.g., a pot or a pan) or an item of kitchen equipment (e.g., an oven, a grill, or a faucet) with one or more sensors that prepares a food dish based on one or more graphical curves (e.g., a temperature curve, a humidity curve, etc.).

[0408] FIG. 75 depicts a computer-controlled ignition and control system setup 1798 for a control unit that modulates electric power 1858 to a charcoal grill to properly trace a sensory curve for one or more temperature and humidity sensors internally distributed inside the charcoal grill. The power control unit 1800 uses electronic control signals 1802 to start the grill, and signals 1804 and 1806 to adjust the grill-surface distance to the charcoal and the injection of water mist 1808 over the charcoal 1810, to adjust the temperature and humidity of the movable (up/down) rack 1812, respectively. The control unit 1800 bases its output signals 1804,1806 on a set of (five pictured here) data streams 1814 for humidity measurement 1816, 1818, 1820, 1822, 1824 from a set of distributed humidity sensors (1 through 5) 1826, 1828, 1830, 1832 and 1834 inside the charcoal grill, as well as data streams 1836 for temperature measurements 1840, 1842, 1844, 1846 and 1846 from distributed temperature sensors (1 through 5) 1848, 1850, 1852, 1854 and 1856.”

Wherein it is understood that each cooking appliance 46 is digitally controllable because each appliance 46 will be controlled to the specific temperature based on inter alia its own control via instructions from the “digital file”, and 
a movable end effector, i.e. robotic arms 70, via robotic hands 72 that is digitally controllable, as explained in para[0014] above from the “digital file” and that inserts and removes foodstuff from each grill of the plurality of grill modules as shown in the figures above and explained in for example paras:
“[0191] FIG. 3 is a system diagram illustrating one embodiment of the standardized robotic kitchen 50 for food preparation by recording a chef's movement in preparing a food dish and replicating the food dish by robotic arms and hands. In this context, the term “standardized” (or “standard”) means that the specifications of the components or features are presets, as will be explained below. The computer 16 is communicatively coupled to multiple kitchen elements in the standardized robotic kitchen 50, including a three-dimensional vision sensor 66, a retractable safety screen (e.g., glass, plastic, or other types of protective material) 68, robotic arms 70, robotic hands 72, standardized cooking appliances/equipment 74, standardized cookware with sensors 76, standardized cookware 78, standardized handles and utensils 80, standardized hard automation dispenser(s) 82 (also referred to as “robotic hard automation module(s)”), a standardized kitchen processor 84, standardized containers 86, and a standardized food storage in a refrigerator 88.”.  

While it is considered that Oleynik teaches the invention as explained above, Oleynik does not appear to expressly disclose a matrix configured grilling apparatus that includes a plurality of grill modules forming a grid of grills.

The MPEP teaches in section 2144.04 sections I. AESTHETIC DESIGN CHANGES, IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS A.  Changes in Size/Proportion and B. Changes in Shape, V.  MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS inter alia that arranging the grill taught by Oleynik in a matrix that includes a plurality of grill modules forming a grid of grills would be considered an aesthetic design change to the automated cooking system taught by Oleynik.  It is also considered that, changing the size/proportion or the shape of the grill taught by Oleynik would not cause the grill to perform differently  than the prior art device grill of Oleynik and would be an obvious matter of design choice.  
Further, as per sections V. and VI. duplicating and rearranging the number of grills taught by Oleynik would be obvious because “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” and as per section V, rearranging and making the grills integral or continuous to form a grid of grills would be an obvious matter of engineering choice as to how to arrange the cooking system of Oleynik.  “The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.") and ”because shifting the position of the grill would not have modified the operation of the cooking device.” of Oleynik.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, it is considered that the system of Oleynik can use the equivalent technique of cooking with any number of grills in any orientation.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of duplicating the number of grills at a cooking station and arranging the grills in a matrix forming a grid of grills as taught by at least the MPEP above.
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the cooking system of Oleynik would include an appliance that is a matrix configured grilling apparatus that includes duplicating the number of grills taught by Oleynik and rearranging those grills into plurality of grill modules forming a grid of grills as taught by the MPEP as known in the art.  Adding more grills provides the express and obvious benefit of allowing the robot of Oleynik to “grill” more food simultaneously.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art of Oleynik as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Oleynik and the MPEP teach the obviousness of the rearrangement of parts, resort ALSO may be had to Nelson fig. 4 below:


    PNG
    media_image16.png
    500
    548
    media_image16.png
    Greyscale

And associated descriptive texts to show that it was known in the art to integrally combine multiple grills together to form a grill assembly as explained in paras:
[0018] “As illustrated in FIG. 4, a plurality of individual grills 20 may be arranged adjacent one another to form a grill assembly 21. In one embodiment, a portion of each grill 20, such as the base structure 22 for example, is integrally formed.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, substituting a grill is considered an equivalent technique for the equipment taught by Oleynik, especially if the robot is specializing in grilled food wherein it would need multiple grills to serve multiple meals at the same time.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of duplicating a number of grills into an “integrated grill assembly” as taught by at least Nelson and the MPEP above.  Per the MPEP section 2144.04.V.B. Making Integral is an obvious engineering choice. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the “appliances” of Oleynik such as the grill would be duplicated and rearranged to include an integrated matrix of grills as taught by Nelson and the MPEP above as known in the art as an obvious matter of engineering/design choice. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Nelson and the MPEP to and modify the prior art of Oleynik as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 2 and the limitation the system of claim 1 wherein the plurality of grill modules each 10includes a single grill see the teachings of the combination of Oleynik, the MPEP and Nelson above wherein it is understood that Oleynik teaches inter alia a single grill and the MPEP and Nelson teach the obviousness of rearranging the parts of Oleynik such that the plurality of grill modules each 10includes a single grill. 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.
Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”
As is the case here, substituting a grill is considered an equivalent technique for the equipment taught by Oleynik, especially if the robot is specializing in grilled food wherein it would need multiple grills to serve multiple meals at the same time.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of duplicating and or rearranging a number of grills into an “integrated grill assembly” as taught by at least Nelson and the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the “appliances” of Oleynik such as the grill would be duplicated and rearranged to include the plurality of grill modules each 10includes a single grill as taught by Nelson and the MPEP above as known in the art as an obvious matter of engineering/design choice. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of  Nelson and the MPEP to and modify the prior art of Oleynik as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
 

Regarding claim 3 and the limitation the system of claim 1 wherein the plurality of grill modules comprises a plurality of rows of grills forming an integrated module see the obviousness of the rejection of corresponding parts of claim 1 above incorporated herein wherein as explained Oleynik teaches the robotic chef and the MPEP and Nelson teach the obviousness of duplicating the number of grills and rearranging them into an integrated row as taught by Nelson fig. 4 above.  

Regarding claim 4 and the limitation the system of claim 1 wherein the plurality of grill modules comprises a plurality of columns of grills forming an integrated module see the obviousness of the rejection of corresponding parts of claim 1 above incorporated herein wherein as explained Oleynik teaches the robotic chef and the MPEP and Nelson teach the obviousness of duplicating the number of grills and rearranging them into an integrated “row” as taught by Nelson fig. 4 above.  Per the teaching of the MPEP as explained above, it would be an obvious matter of design choice to rearrange the grills in a column for the express benefit of minimizing the floor space in a kitchen required to hold multiple grills.  

15Regarding claim 5 and the limitation the system of claim 1 wherein each grill in each module of grills is shaped as a rectangular parallelepiped see the teachings of Nelson Fig. 4 above and the teachings of the MPEP in the rejection of corresponding parts of claim 1 above incorporated herein wherein it is understood that Nelson appears to teach the claimed shape and the MPEP teaches that changing the shape and size of the grill would be an obvious matter of design choice.  

Regarding claim 6 and the limitation the system of claim 1 further including a first articulating arm, which is digitally controllable and includes a first end effector to insert and remove foodstuff in each grill see the teachings of Oleynik Fig. 7B wherein it is understood that robot arms 70 connote the first articulating arm and robotic hands 72 connote the end effector.  


20Regarding claim 7 and the limitation the system of claim 1 further including a gantry system which is digitally controllable and includes an end effector to insert and remove foodstuff in each grill see the rail system, which connotes “a gantry system” in the figures as explained in Oleynik para:
“[0349] FIG. 41A is a diagram illustrating a robotic kitchen prototype. The prototype kitchen consists of three levels, the top level includes a rail system for two arms to move along when cooking, an extractible hood for two robot arms to return to a charging dock and allow them to be stored when not used for cooking or when the kitchen is set to manual cooking mode.”.  

Regarding claim 8 and the limitation the system of claim 7 wherein the gantry system includes a plurality of gantry track components that are digitally controllable to control placement of the 25end effector see the teachings of the rail system of Oleynik and the plurality of components that can be operated on the rail system.  See for example paras:
 [0266] “In conjunction with the camera sensor 452 and/or the sonar sensor 454, the video camera 66 placed somewhere in the robotic kitchen, such as on a railing, or on a robot, provides a way to capture, follow, or direct the movement of the kitchen tool as used by the chef 49, as illustrated in FIG. 7A. 

[0341] The standardized robotic kitchen 50 in FIG. 39 depicts a possible configuration for the use of an augmented sensor system 1854. The augmented sensor system 1854 shows a single augmented sensor system 1854 placed on a movable computer-controllable linear rail travelling the length of the kitchen axis with the intent to effectively cover the complete visible three-dimensional workspace of the standardized kitchen. 

[0349] FIG. 41A is a diagram illustrating a robotic kitchen prototype. The prototype kitchen consists of three levels, the top level includes a rail system for two arms to move along when cooking, an extractible hood for two robot arms to return to a charging dock and allow them to be stored when not used for cooking or when the kitchen is set to manual cooking mode. “  

See also the teachings of the MPEP with regard to the obviousness of the duplication of the parts of Oleynik set forth in claim 1 above and incorporated herein.

Regarding claim 9 and the limitation the system of claim 8 wherein the gantry system includes a vertical track component that raises and lowers the end effector see the teachings of Oleynik with regard to the robotic arms that connote the “vertical track component”.  See also the teachings of the MPEP in the rejection of claim 1 above incorporated herein wherein it is understood that it would be an obvious matter of design choice to rearrange the parts of Oleynik to include a vertical track component as well as a horizontal rail.  
Regarding claim 10 and the limitation the system of claim 9 wherein the gantry system further includes a plurality of horizontal track components to horizontally position the end effector see the teachings of Oleynik Fig. 39 above with regard to the robotic arms being on what appears to be two horizontal linear rails (track components) positioning the end effectors during the robotically-executed steps as set forth in para:
“[0341] The standardized robotic kitchen 50 in FIG. 39 depicts a possible configuration for the use of an augmented sensor system 1854. The augmented sensor system 1854 shows a single augmented sensor system 1854 placed on a movable computer-controllable linear rail travelling the length of the kitchen axis with the intent to effectively cover the complete visible three-dimensional workspace of the standardized kitchen.

[0342] Based on the proper placement of the augmented sensor system 1854 placed somewhere in the robotic kitchen, such as on a computer-controllable railing, or on the torso of a robot with arms and hands, allows for 3D-tracking and raw data generation, both during chef-monitoring for machine-specific recipe-script generation, and monitoring the progress and successful completion of the robotically-executed steps in the stages of the dish replication in the standardized robotic kitchen 50.“

and the teachings of the MPEP with regard to, inter alia duplicating and rearranging the number of parts in the rejection of corresponding parts of claim 1 incorporated herein.  
As explained above, it would be an obvious matter of design choice to include a plurality of components in the rail system of Oleynik as taught by the MPEP.

Regarding claim 11 and the limitation the system of claim 10 wherein the plurality of horizontal track components includes a first horizontal track component that moves the end effector 5parallel to a front plane of the grill matrix see the teachings of Oleynik Fig. 39 wherein there is a front plane linear rail and wherein it is understood that if the chef moved parallel to a front plane of the grill matrix that the robot of Oleynik will also move in the same manner.  As explained above, Oleynik teaches a rail system and the MPEP teaches that the duplication and rearrangement of the rail would be an obvious matter of design choice as explained in the rejection of the corresponding parts of claim 1 above incorporated herein.  

Regarding claim 12 and the limitation the system of claim 11 wherein a plurality of horizontal track components includes a second horizontal track component that moves the end effector perpendicularly to the front plane of the grill matrix see the teachings of Oleynik wherein it is understood that if the chef moved his end effector parallel to a front plane of the grill matrix that the robot of Oleynik will also move in the same manner.  As explained above, Oleynik teaches a rail system and the MPEP teaches that the duplication and rearrangement of the rail would be an obvious matter of design choice as explained in the rejection of the corresponding parts of claim 1 above incorporated herein.    

Regarding claim 13 and the limitation the system of claim 6 wherein the first articulating arm controls the 10first end effector to insert and remove foodstuff from a front-side of the matrix configured grilling apparatus, and the system further includes a rear-side articulating arm, which is digitally controllable and includes a rear-side end effector to insert and remove foodstuff from a rear-side of the matrix configured grilling apparatus see the teachings of the combination of Oleynik the MPEP and Nelson above wherein it is understood that Oleynik teaches AT LEAST TWO robotic arms 70 in combination with robotic hands 72 which connote the first end effector and a rear-side end effector respectively and the MPEP teaches that the duplication of the end effectors and grills and the rearrangement of the parts of Oleynik such as the grill being accessible by both sides would be obvious design choices.  See specifically Oleynik Fig. 39 above wherein a front rail and a rear rail controlled robotic arms are shown and could retrieve the food from either the front or the rear depending on how the chef processed the food with the grilling matrix.

Regarding claim 14 and the limitation the system of claim 12 wherein the gantry system includes an 15overhead track system for moving the end effector between a front-side of the matrix configured grilling apparatus and a rear-side of the matrix configured grilling apparatus to insert and/or remove foodstuff from a front-side of the matrix configured grilling apparatus and a rear-side of the matrix configured grilling apparatus see the rejection of corresponding parts of claims 1 and 13 above incorporated herein wherein it is understood that Oleynik clearly teaches various embodiments and the ability to configure the kitchen in any manner and that the robotic arms can be controlled in the manner claimed and that the teachings of the MPEP make it obvious to inter alia, duplicate and rearrange the parts of Oleynik because no new or unexpected result is obtained and as such would be an obvious matter of design choice.  For example, a Chef who specializes in catering Grilled food would be motivated to combine as many grills together as possible for the express benefit of being able to make as much food simultaneously as needed for the catering order so that the food is “freshly grilled” with the minimum amount of effort by the operator of the robotic kitchen of Oleynik.  A Chef would be expressly motivated to have as many grills as possible because having more grills means grilling more food simultaneously and therefore more profit per operation per day for the Chef using a robotic kitchen of Oleynik set up with only grills.  

Regarding claim 15 and the limitation the system of claim 6 wherein the first end effector includes one or 20more of a spatula, tongs, a fork, a spoon and a knife see Oleynik Table A on pages 50+ “3.25 grill tongs “, “CUTLERY 5.1 Table fork “, “5.7 big spoon”, “5.20 table knife 5.21 knife and fork for the fish 5.22 knife and fork snack 5.23 knife and fork dessert 5.24 Butterknife 5.25 tool kits for lobster, crayfish” and para:
“[0295] FIGS. 12A-C are block diagrams illustrating one embodiment of a kitchen handle 580 for use with the robotic hand 72 with the palm 520. The design of the kitchen handle 580 is intended to be universal (or standardized) so that the same kitchen handle 580 can attach to any type of kitchen utensils or tools, e.g. a knife, a spatula, a skimmer, a ladle, a draining spoon, a turner, etc. Different perspective views of the kitchen handle 580 are shown in FIGS. 12A-B. The robotic hand 72 grips the kitchen handle 580 as shown in FIG. 12C. Other types of standardized (or universal) kitchen handles may be designed without departing from the spirit of the present invention.”

and the teachings of the MPEP with regard to the obviousness of duplicating and rearranging the parts of Oleynik in the rejection of claim 1 above incorporated herein.

Regarding claim 16 and the limitation the system of claim 7 wherein the end effector includes one or more of a spatula, tongs, a fork, a spoon and a knife see the rejection of corresponding parts of claim 15 immediately above incorporated herein and the teachings of the MPEP with regard to the obviousness of duplicating and rearranging the parts of Oleynik.  

Regarding claim 17 and the limitation the system of claim 13 wherein each end effector includes one or more of a spatula, tongs, a fork, a spoon and a knife see the rejection of corresponding parts of claim 15 immediately above incorporated herein wherein it is understood that each robot arm can include the end effectors as claimed and the MPEP teaches the obviousness of the duplication and rearrangement of parts as explained in the rejection of claim 1 incorporated herein.    


25Regarding claim 18 and the limitation the system of claim 6 including a digital controller that communicates over a network to individually control each grill, the first articulating arm and the first end effector see the teachings of Oleynik paras:
“[0169] The standardized robotic kitchen 50 is designed for detecting, recording and emulating a chefs cooking movements, controlling significant parameters such as temperature over time, and process execution at robotic kitchen stations with designated appliances, equipment and tools. The chef kitchen 44 provides a computing kitchen environment 16 with gloves with sensors or a costume with sensors for recording and capturing a chefs 50 movements in the food preparation for a specific recipe. Upon recording the movements and recipe process of the chef 49 for a particular dish into a software recipe file in memory 52, the software recipe file is transferred from the chef kitchen 44 to the robotic kitchen 48 via a communication network 46, including a wireless network and/or a wired network connected to the Internet, so that the user (optional) 60 can purchase one or more software recipe files or the user can be subscribed to the chef kitchen 44 as a member that receives new software recipe files or periodic updates of existing software recipe files. The household robotic kitchen system 48 serves as a robotic computing kitchen environment at residential homes, restaurants, and other places in which the kitchen is built for the user 60 to prepare food. The household robotic kitchen system 48 includes the robotic cooking engine 56 with one or more robotic arms and hard-automation devices for replicating the chefs cooking actions, processes and movements based on a received software recipe file from the chef studio system 44.

[0172] A robotic kitchen that has identical hardware and sensors and actuation systems that can replicate the movements and processes akin to those by the chef that were recorded during the chef-studio cooking process is more likely to result in a higher fidelity outcome. The implication here is that the setups need to be identical, which has a cost and volume implication. The robotic kitchen 48 can however still be implemented using more standardized non-computer-controlled or computer-monitored elements (pots with sensors, networked appliances such as ovens, etc.), requiring more sensor-based understanding to allow for more complex execution monitoring. Since uncertainty has now increased as to key elements (correct amount of ingredients, cooking temperatures, etc.) and processes (use of stirrer/masher in case a blender is not available in a robotic home kitchen), the guarantees of having an identical outcome to that from the chef will undoubtedly be lower.

[0474] FIG. 100 is a block diagram illustrating an example of a computer device, as shown in 224, on which computer-executable instructions to perform the methodologies discussed herein may be installed and run. As alluded to above, the various computer-based devices discussed in connection with the present invention may share similar attributes. Each of the computer devices in 24 is capable of executing a set of instructions to cause the computer device to perform any one or more of the methodologies discussed herein. The computer devices 12 may represent any or all of the 24, server 10, or any network intermediary devices. Further, while only a single machine is illustrated, the term “machine” shall also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein. The example computer system 224 includes a processor 226 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), a main memory 228 and a static memory 230, which communicate with each other via a bus 232. The computer system 224 may further include a video display unit 234 (e.g., a liquid crystal display (LCD)). The computer system 224 also includes an alphanumeric input device 236 (e.g., a keyboard), a cursor control device 238 (e.g., a mouse), a disk drive unit 240, a signal generation device 242 (e.g., a speaker), and a network interface device 248..”.  

The MPEP teaches that the duplication of parts such as a network to communicate individually with the components would be an obvious matter of design choice as each appliance must be communicated with in order to set the temperature and grill the food at the proper temperatures as explained in Oleynik para:
“[0407] FIG. 74 depicts a smart oven and computer control system that are coupled to the operating control unit 1790, allowing it to execute in real time a temperature profile for the oven appliance 1792, based on a previously stored sensory (temperature) curve. The operating control unit 1790 is able to control the doors (open/close) of the oven, track a temperature profile provided to it by a sensory curve, and, post-cooking, also self-clean. The temperature and humidity inside the oven are monitored through built-in temperature sensors 1794 in various locations generating a data stream 268 (Data 1), a temperature sensor in the form of a probe inserted into the ingredient to be cooked (meat, poultry, etc.) to monitor cooked temperature to infer degree of cooking completion, and additional humidity sensors 1796 creating a data stream. The operating control unit 1790 takes in all this sensory data and adjusts the oven parameters to allow it to properly track the sensory curves described in a previously stored and downloaded set of sensory curves for both (dependent) variables.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, the manner of communicating with each grill using a network is considered an equivalent technique of communicating with appliances.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using a network to communicate with each individual kitchen appliance as taught by at least Oleynik and the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the kitchen appliances of Oleynik would be individually controlled using a network as taught by both Oleynik and the MPEP as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Oleynik and the MPEP to and modify the prior art of Oleynik as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 19 and the limitation the system of claim 7 including a digital controller that communicates over a network to individually control each grill, the gantry system and the end effector see the teachings of the combination of Oleynik in the rejection of corresponding parts of claim 18 above incorporated herein and the teachings of the MPEP with regard to the obviousness of duplicating and rearranging the parts of Oleynik.  

Regarding claim 20 and the limitation the system of claim 13 including a digital controller that 5communicates over a network to individually control each grill, each articulating arm and each end effector see the teachings of the combination of Oleynik in the rejection of corresponding parts of claim 18 above incorporated herein and the teachings of the MPEP with regard to the obviousness of duplicating and rearranging the parts of Oleynik.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.  For example:
US 5172328 A to Cahlander; Robert L. et al. teaches the invention substantially as claimed in including a clamshell grill for grilling hamburger patties in for example, figures below:

    PNG
    media_image17.png
    534
    516
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    524
    627
    media_image18.png
    Greyscale



US 5386762 A to Gokey; Phillip E. teaches a robotic chef that would be obvious to arrange in the manner claimed per the MPEP 2144.04 in Fig. 1 below.

    PNG
    media_image19.png
    557
    758
    media_image19.png
    Greyscale


US 20100304657 A1 to Gallmann; Martin et al. teaches in Fig. 1 below a rack system for electrically powered equipment that creates a matrix of equipment in a temperature controlled grid with columns and rows that would be obvious to combine with the references above by inserting a grill in racks 105.

    PNG
    media_image20.png
    697
    799
    media_image20.png
    Greyscale

US 20150208861 A1 to AZZAM; Shaker and US 5771877 A to Kelly; Thomas E. teach it was known in the art to have grills stacked on top of each other in a column in for example, Figs. 7 and 2  below:

    PNG
    media_image21.png
    710
    584
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    527
    654
    media_image22.png
    Greyscale

US 20190039838 A1 to CURHAN; Jeffrey et al. teaches inter alia a robotic meat cooker in for example Figure 9 below:

    PNG
    media_image23.png
    406
    461
    media_image23.png
    Greyscale

  
US 5002036 A to Kelly; Thomas E. teaches it was known to create a matrix of food in a grid on a grill in Fig. 3 below.

    PNG
    media_image24.png
    273
    466
    media_image24.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220623